J-S24039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

NEAL LEROY WOLFE

                            Appellant              No. 1709 MDA 2015


              Appeal from the Order Entered September 17, 2015
                 In the Court of Common Pleas of Union County
              Criminal Division at No(s): CP-60-CR-0000060-2014


BEFORE: GANTMAN, P.J., BOWES, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED MARCH 23, 2016

       Appellant, Neal Leroy Wolfe, appeals pro se from the order entered in

the Union County Court of Common Pleas, dismissing his first petition filed

under the Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-9546.

We affirm.

       The PCRA court opinion accompanying its notice of intent to dismiss

per Pa.R.Crim.P. 907 set forth the relevant facts and procedural history of

this case as follows:

          On January 24, 2014, the Commonwealth charged
          [Appellant] with a two (2) count Information. Count 1
          being the crime of simple assault,[1] a misdemeanor of the
____________________________________________


1
  The charges arose from an incident in which Appellant placed his hands
around his Victim’s neck and throat causing severe redness to her neck. At
that time, Appellant was on probation.
J-S24039-16


       second degree punishable by up to two (2) years’
       incarceration, a $5,000 fine or both. On March 12, 2014,
       [Appellant] entered a guilty plea to simple assault and the
       terms of the plea agreement were to be a “standard range
       county sentence middle of standard range.”

       A Presentence Investigation Report was prepared by the
       Union County Probation Department, which recommended
       against a county sentence. [Appellant] was scheduled for
       sentencing on May 13, 2014. A review of the sentencing
       transcript beginning with Page 2 reveals the following
       dialogue between defense counsel and the [c]ourt in the
       presence of [Appellant]:

          THE COURT:       Well, if I’m revoking his five-year
          intermediate punishment sentence, sentence him to the
          standard range, it’s going to aggregate into a state
          sentence anyway.

          MR. BEST:         Unless it would be run concurrently,
          that’s correct.

          THE COURT:         Which isn’t going to happen. So at
          this point I’m not going to agree to a county sentence.

       After that a sidebar discussion with counsel took place.
       Following the sidebar discussion, the [c]ourt went back on
       the record and made the following statements in the
       presence of [Appellant]:

          THE COURT:        After our discussion at sidebar, it’s my
          understanding that after reviewing the Presentence
          Report, the recommendation of the Probation
          Department, the parties have agreed to modify the plea
          agreement primarily as to the location; it wouldn’t be a
          county sentence. It would be a state sentence, and
          essentially it would be at the bottom of the standard
          range on the current charge of simple assault and it
          would be the bottom half−well, almost the bottom of
          the standard range on the revocation. Is that correct,
          Mr. Best?

          MR. BEST:         That’s correct, Your Honor.


                                   -2-
J-S24039-16


          THE COURT:       Mr. Johnson?

          MR. JOHNSON: Yes sir; and that the maximum on
          each would be 24 months, and those sentences would
          be consecutive for an aggregate sentence of 4 to 48
          months.

          THE COURT:        [Appellant], do you understand the
          discussion that we’ve just had?

          [APPELLANT]:     Yes.

          THE COURT:      Essentially   what    the    modified
          agreement would be is you would receive a 4-month to
          48-month sentence in a state correctional institution;
          you would receive credit since going back to January
          24th. Do you understand that?

          [APPELLANT]:     Yep.

          THE COURT:        Actually, he would receive credit on
          the simple assault, not the revocation.

          MR. BEST:        (Nods head up and down).

          THE COURT:       Very    well,   [is]   that   modification
          acceptable to you?

          [APPELLANT]:     Yes.

          THE COURT:       Was that a yes? Is that a yes?

          [APPELLANT]:     Yes.

       Following that discussion on the record, [Appellant] was
       sentenced to a period of incarceration in a state
       correctional facility of three (3) months to two (2) years.
       He was given 110 days of credit.

                               *    *      *

       [Appellant]’s chief complaint is that he wanted to have his
       sentence served in the county jail and has alleged that his
       attorney never addressed the [c]ourt about doing county

                                   -3-
J-S24039-16


          time.

(PCRA Opinion, filed July 15, 2015, at 1-2). The simple assault conviction

constituted a violation of a prior intermediate punishment sentence, which

was revoked at this proceeding as well.     On the revocation sentence, the

court imposed a term of incarceration of one (1) month to twenty-four (24)

months.    Appellant’s aggregate sentence was four (4) to forty-eight (48)

months’ incarceration.    Appellant did not file a post-sentence motion to

modify his sentence or a direct appeal.

     In its Rule 1925(a) opinion, the court continues:

          On May 6, 2015, [Appellant] filed a [m]otion for [PCRA
          relief]. On July 15 2015, the [c]ourt filed a Notice of
          Intention to Dismiss the Petition without a hearing [per
          Pa.R.Crim.P. 907]. An Opinion was attached to the Notice
          of Intention to Dismiss.

          On July 30, 2015, the [c]ourt entered an Order appointing
          the Public Defender’s Office to represent [Appellant]. On
          August 31, 2015, [c]ourt−[a]ppointed [c]ounsel filed a
          Turner-Finley No Merit Letter and a [m]otion to
          [w]ithdraw as [c]ounsel. On September 14, 2015, the
          [c]ourt granted the [m]otion to [w]ithdraw and on
          September 17, 2015, dismissed [Appellant]’s [m]otion for
          [PCRA relief].

          On October 1, 2015, [Appellant] filed a [n]otice of
          [a]ppeal. The [c]ourt then entered a Scheduling Order
          requiring [Appellant] to file a concise statement of errors
          complained of on appeal on or before October 23, 2015.

(PCRA Court Opinion, filed November 2, 2015, at 1).

     As a prefatory matter, “to preserve their claims for appellate review,

appellants must comply whenever the [PCRA] court orders them to file a


                                     -4-
J-S24039-16


Statement of [Errors] Complained of on Appeal pursuant to [Rule] 1925. As

a general rule, any issues not raised in a [Rule] 1925(b) statement will be

deemed waived.” Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d

775, 780 (2005) (quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719

A.2d 306, 309 (1998)). Here, by order dated October 2, 2015, and entered

with notice to Appellant on October 5, 2015, the PCRA court ordered

Appellant to file a Rule 1925(b) statement. Appellant filed his Rule 1925(b)

statement on November 25, 2015, after the certified record had been

transmitted to this Court.    Based on Appellant’s failure to preserve his

claim(s) in a Rule 1925(b) statement, we deem Appellant’s issue(s) waived.

      Moreover, Appellant proceeds in this appeal pro se.   While a pro se

litigant is granted the same rights, privileges, and considerations as those

accorded an appellant represented by counsel, pro se status does not entitle

an appellant to any particular advantage because the appellant lacks legal

training.   Commonwealth v. Rivera, 685 A.2d 1011 (Pa.Super. 1996).

Appellant has a duty to file a comprehensible brief and to raise and develop

his issues sufficiently for appellate review. Commonwealth v. Hardy, 918

A.2d 766 (Pa.Super. 2007), appeal denied, 596 Pa. 703, 940 A.2d 362

(2007).     Accordingly, “a pro se litigant must comply with the procedural

rules set forth in the Pennsylvania Rules of Court.”   Commonwealth v.

Lyons, 833 A.2d 245, 252 (Pa.Super. 2003), appeal denied, 583 Pa. 695,

879 A.2d 782 (2005).


                                    -5-
J-S24039-16


      Rule 2111 of the Pennsylvania Rules of Appellate Procedure mandates

that an appellant’s brief shall consist of the following matters, separately

and distinctly entitled and in the following order:

         (1)   Statement of jurisdiction.

         (2)   Order or other determination in question.

         (3)   Statement of both the scope of review and the
               standard of review.

         (4)   Statement of the questions involved.

         (5)   Statement of the case.

         (6)   Summary of argument.

         (7) Statement of the reasons to allow an appeal to
         challenge the discretionary aspects of a sentence, if
         applicable.

         (8)   Argument for appellant.

         (9)   A short conclusion stating the precise relief sought.

         (10) The opinions and pleadings specified in Subdivisions
         (b) and (c) of this rule.

         (11) In the Superior Court, a copy of the statement of the
         matters complained of on appeal, filed with the trial court
         pursuant to Rule 1925(b), or an averment that no order
         requiring a statement of errors complained of on appeal
         pursuant to Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a). Further,

         The argument [section] shall be divided into as many
         parts as there are questions to be argued; and shall have
         at the head of each part--in distinctive type or in type
         distinctively displayed--the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

                                      -6-
J-S24039-16



Pa.R.A.P. 2119(a) (emphasis added).

       Instantly, Appellant’s initial brief and reply brief fail to comply with

many of the pertinent Pennsylvania Rules of Appellate Procedure; for

example, the briefs lack a statement of jurisdiction, a statement of the scope

and standard of review, a statement of the questions involved, a

comprehensible summary of the argument, and legal argument sufficient for

appellate review. See Pa.R.A.P. 2111 (a), Pa.R.A.P. 2119(a). Given these

deficiencies, Appellant has waived his issue(s) on this ground also.2

Accordingly, we affirm. See In Interest of K.L.S., 594 Pa. 194, 934 A.2d

1244 (2007) (stating trial court’s order or judgment is more properly

“affirmed,” when appellant has failed to preserve issues for appeal).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2016
____________________________________________


2
  Moreover, to the extent we can decipher Appellant’s claim(s), the record
belies them. Here, the court rejected a county sentence. The parties
renegotiated in open court, and the court reviewed the agreement (to state
incarceration) with Appellant on the record. Appellant acknowledged his
understanding and acceptance of the new sentence. Thus, even if Appellant
had properly preserved his claim(s), they would not merit relief.



                                           -7-